
	
		II
		110th CONGRESS
		1st Session
		S. 1232
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To direct the Secretary of Health and Human Services, in
		  consultation with the Secretary of Education, to develop a voluntary policy for
		  managing the risk of food allergy and anaphylaxis in schools, to establish
		  school-based food allergy management grants, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Food Allergy and Anaphylaxis
			 Management Act of 2007.
		2.FindingsCongress finds as follows:
			(1)Food allergy is an
			 increasing food safety and public health concern in the United States,
			 especially among students.
			(2)Peanut allergy
			 doubled among children from 1997 to 2002.
			(3)In
			 a 2004 survey of 400 elementary school nurses, 37 percent reported having at
			 least 10 students with severe food allergies and 62 percent reported having at
			 least 5.
			(4)Forty-four percent
			 of the elementary school nurses surveyed reported that the number of students
			 in their school with food allergy had increased over the past 5 years, while
			 only 2 percent reported a decrease.
			(5)In a 2001 study of
			 32 fatal food-allergy induced anaphylactic reactions (the largest study of its
			 kind to date), more than half (53 percent) of the individuals were aged 18 or
			 younger.
			(6)Eight foods
			 account for 90 percent of all food-allergic reactions: milk, eggs, fish,
			 shellfish, tree nuts, peanuts, wheat, and soy.
			(7)Currently, there
			 is no cure for food allergies; strict avoidance of the offending food is the
			 only way to prevent a reaction.
			(8)Anaphylaxis is a
			 systemic allergic reaction that can kill within minutes.
			(9)Food-allergic
			 reactions are the leading cause of anaphylaxis outside the hospital setting,
			 accounting for an estimated 30,000 emergency room visits, 2,000
			 hospitalizations, and 150 to 200 deaths each year in the United States.
			(10)Fatalities from
			 anaphylaxis are associated with a delay in the administration of epinephrine
			 (adrenaline), or when epinephrine was not administered at all. In a study of 13
			 food allergy-induced anaphylactic reactions in school-age children (6 fatal and
			 7 near fatal), only 2 of the children who died received epinephrine within 1
			 hour of ingesting the allergen, and all but 1 of the children who survived
			 received epinephrine within 30 minutes.
			(11)The importance of
			 managing life-threatening food allergies in the school setting has been
			 recognized by the American Medical Association, the American Academy of
			 Pediatrics, the American Academy of Allergy, Asthma and Immunology, the
			 American College of Allergy, Asthma and Immunology, and the National
			 Association of School Nurses.
			(12)There are no
			 Federal guidelines concerning the management of life-threatening food allergies
			 in the school setting.
			(13)Three-quarters of
			 the elementary school nurses surveyed reported developing their own training
			 guidelines.
			(14)Relatively few
			 schools actually employ a full-time school nurse. Many are forced to cover more
			 than 1 school, and are often in charge of hundreds if not thousands of
			 students.
			(15)Parents of
			 students with severe food allergies often face entirely different food allergy
			 management approaches when their students change schools or school
			 districts.
			(16)In a study of
			 food allergy reactions in schools and day-care settings, delays in treatment
			 were attributed to a failure to follow emergency plans, calling parents instead
			 of administering emergency medications, and an inability to administer
			 epinephrine.
			3.DefinitionsIn this Act:
			(1)ESEA
			 definitionsThe terms local educational agency,
			 secondary school, and elementary school have the
			 meanings given the terms in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(2)SchoolThe
			 term school includes public—
				(A)kindergartens;
				(B)elementary
			 schools; and
				(C)secondary
			 schools.
				(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human Services,
			 in consultation with the Secretary of Education.
			4.Establishment of
			 voluntary food allergy and anaphylaxis management policy
			(a)EstablishmentNot
			 later than 1 year after the date of enactment of this Act, the Secretary
			 shall—
				(1)develop a policy
			 to be used on a voluntary basis to manage the risk of food allergy and
			 anaphylaxis in schools; and
				(2)make such policy
			 available to local educational agencies and other interested individuals and
			 entities to be implemented on a voluntary basis only.
				(b)ContentsThe
			 voluntary policy developed by the Secretary under subsection (a) shall contain
			 guidelines that address each of the following:
				(1)Parental
			 obligation to provide the school, prior to the start of every school year,
			 with—
					(A)documentation from
			 the student’s physician or nurse—
						(i)supporting a
			 diagnosis of food allergy and the risk of anaphylaxis;
						(ii)identifying any
			 food to which the student is allergic;
						(iii)describing, if
			 appropriate, any prior history of anaphylaxis;
						(iv)listing any
			 medication prescribed for the student for the treatment of anaphylaxis;
						(v)detailing
			 emergency treatment procedures in the event of a reaction;
						(vi)listing the signs
			 and symptoms of a reaction; and
						(vii)assessing the
			 student’s readiness for self-administration of prescription medication;
			 and
						(B)a list of
			 substitute meals that may be offered to the student by school food service
			 personnel.
					(2)The creation and
			 maintenance of an individual health care plan tailored to the needs of each
			 student with a documented risk for anaphylaxis, including any procedures for
			 the self-administration of medication by such students in instances
			 where—
					(A)the students are
			 capable of self-administering medication; and
					(B)such
			 administration is not prohibited by State law.
					(3)Communication
			 strategies between individual schools and local providers of emergency medical
			 services, including appropriate instructions for emergency medical
			 response.
				(4)Strategies to
			 reduce the risk of exposure to anaphylactic causative agents in classrooms and
			 common school areas such as cafeterias.
				(5)The
			 dissemination of information on life-threatening food allergies to school
			 staff, parents, and students, if appropriate by law.
				(6)Food allergy
			 management training of school personnel who regularly come into contact with
			 students with life-threatening food allergies.
				(7)The
			 authorization and training of school personnel to administer epinephrine when
			 the school nurse is not immediately available.
				(8)The timely
			 accessibility of epinephrine by school personnel when the nurse is not
			 immediately available.
				(9)Extracurricular
			 programs such as non-academic outings and field trips, before- and after-school
			 programs, and school-sponsored programs held on weekends that are addressed in
			 the individual health care plan.
				(10)The collection and
			 publication of data for each administration of epinephrine to a student at risk
			 for anaphylaxis.
				(c)Relation to
			 State lawNothing in this Act
			 or the policy developed by the Secretary under subsection (a) shall be
			 construed to preempt State law, including any State law regarding whether
			 students at risk for anaphylaxis may self-administer medication.
			5.School-based food
			 allergy management grants
			(a)In
			 generalThe Secretary may award grants of not more than $50,000
			 to local educational agencies to assist such agencies with implementing
			 voluntary food allergy management guidelines described in section 4.
			(b)Application
				(1)In
			 generalTo be eligible to receive a grant under this section, a
			 local educational agency shall submit an application to the Secretary at such
			 time, in such manner, and including such information as the Secretary may
			 reasonably require.
				(2)ContentsEach
			 application submitted under paragraph (1) shall include—
					(A)a certification
			 that the food allergy management guidelines described in section 4 have been
			 adopted by the local educational agency;
					(B)a description of the
			 activities to be funded by the grant in carrying out the food allergy
			 management guidelines, including—
						(i)how
			 the guidelines will be carried out at individual schools served by the local
			 educational agency;
						(ii)how
			 the local educational agency will inform parents and students of the food
			 allergy management guidelines in place;
						(iii)how school
			 nurses, teachers, administrators, and other school-based staff will be made
			 aware of, and given training on, when applicable, the food allergy management
			 guidelines in place; and
						(iv)any
			 other activities that the Secretary determines appropriate;
						(C)an itemization of
			 how grant funds received under this section will be expended;
					(D)a description of
			 how adoption of the guidelines and implementation of grant activities will be
			 monitored; and
					(E)an agreement by the
			 local educational agency to report information required by the Secretary to
			 conduct evaluations under this section.
					(c)Use of
			 fundsEach local educational agency that receives a grant under
			 this section may use the grant funds for the following:
				(1)Creation of
			 systems and databases related to creation, storage, and maintenance of student
			 records.
				(2)Purchase of
			 equipment or services, or both, related to the creation, storage, and
			 maintenance of student records.
				(3)In partnership
			 with local health departments, school nurse, teacher, and personnel training
			 for food allergy management.
				(4)Purchase and
			 storage of limited medical supplies, including epinephrine and disposable wet
			 wipes.
				(5)Programs that
			 educate students as to the presence of, and policies and procedures in place
			 related to, food allergies and anaphylactic shock.
				(6)Outreach to
			 parents.
				(7)Any other
			 activities consistent with the guidelines described in section 4.
				(d)Duration of
			 awardsThe Secretary may award grants under this section for a
			 period of not more than 2 years. In the event the Secretary conducts a program
			 evaluation under this section, funding in the second year of the grant, where
			 applicable, shall be contingent on a successful program evaluation by the
			 Secretary after the first year.
			(e)Maximum amount
			 of annual awardsA grant awarded under this section may not be
			 made in an amount that is more than $50,000 annually.
			(f)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to local
			 educational agencies that receive Federal funding under title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
			(g)Administrative
			 fundsA local educational agency that receives a grant under this
			 section may use not more than 2 percent of the grant amount for administrative
			 costs related to carrying out this section.
			(h)Progress and
			 evaluationsAt the completion of the grant period referred to in
			 subsection (d), a local educational agency shall provide the Secretary with
			 information on the status of implementation of the food allergy management
			 guidelines described in section 4.
			(i)Supplement, not
			 supplantGrant funds received under this section shall be used to
			 supplement, and not supplant, non-Federal funds and any other Federal funds
			 available to carry out the activities described in this section.
			(j)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $30,000,000 for fiscal year 2008 and such sums as may be
			 necessary for each of the 4 succeeding fiscal years.
			6.Voluntary nature
			 of policy and guidelines
			(a)In
			 generalThe policy developed
			 by the Secretary under section 4(a) and the food allergy management guidelines
			 contained in such policy are voluntary. Nothing in this Act or the policy
			 developed by the Secretary under section 4(a) shall be construed to require a
			 local educational agency or school to implement such policy or
			 guidelines.
			(b)ExceptionNotwithstanding
			 subsection (a), the Secretary may enforce an agreement by a local educational
			 agency to implement food allergy management guidelines as a condition on the
			 receipt of a grant under section 5.
			
